Citation Nr: 1548013	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  09-33 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depressive disorder, and adjustment disorder with mixed anxiety and depressive mood.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Lisa Lee, Attorney at Law


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to November 1969 and from February 1975 to April 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta Georgia.  During the pendency of the appeal, the claims file has been transferred to the jurisdiction of the St. Petersburg RO.

The Board observes that the Veteran originally filed a claim of entitlement to service connection for PTSD.  The United States Court of Appeals for Veterans Claims (Court) has recently determined that when a claimant makes a claim of entitlement to service connection for a psychiatric disability, he is seeking service connection for any acquired psychiatric disability regardless of how those symptoms are labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, in August 2008 the RO changed the issue to entitlement to an acquired psychiatric disorder to include PTSD, depression and adjustment disorder with mixed anxiety and depressive mood as reflected on the title page.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has presented sufficient evidence of an in-service stressor.

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a current diagnosis of PTSD.

3.  There is competent medical evidence associating the Veteran's in-service stressor with his PTSD diagnosis.  

CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

As to the Veteran's claim for service connection for an acquired psychiatric disorder, this claim has been granted, as discussed below.  As the benefit sought is granted in full, even if there was a defect in VA meeting its duties to notify and assist the Veteran in obtaining evidence to substantiate his claim or a defect in compliance with a remand directive, the defect is not prejudicial to the Veteran so no further discussion of VA's duties or remand compliance is necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505   (1995).

Establishing service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f)  (2014); see also Cohen v. Brown, 10 Vet. App. 128   (1997).

Analysis

Background

By way of history, the Board notes that the Veteran has previously been denied service connection for an alleged anxiety attack he suffered in 1989 while in service.  See May 1994 claim for compensation and pension.  The original rationale for denying service connection was noted only as a lack of chronicity.  See May 1994 Ratings Decision.  Importantly, treatment medical records reflect that the Veteran was not diagnosed with an anxiety attack, but rather chest wall pains with a non-cardiac etiology.  See April 8, 1989 Mayport Florida Branch Medical Clinic records.  Although, it is mentioned that the Veteran initially appeared anxious there is no notation that his reported condition was an anxiety attack.  Moreover, at the conclusion of the examination the Veteran was not referred for psychological evaluation.  Instead he was scheduled for a follow up visit to monitor his blood pressure.  Beyond depression, there are no other notations of an acquired psychiatric disability noted in-service.  For the foregoing reasons, this in-service record and previous claim will not be associated with the present appeal.

Service connection

The Veteran reports that he has PTSD as a result of in-service stressors.  He claims that his stressors in service were exposure to decaying bodies and mortar attacks.  See Representative statement dated February 2, 2015.  He describes having nightmares about floating decaying bodies, with jelly like skin, being eaten by fish.  Additionally, he states that he watched nightly gun fire and mortar rounds going off during the Tet offensive.  

Personnel records confirm that the Veteran was attached to the U.S. Naval Support Station in Saigon during the period of November 1967 to October 1968.  These records also reflect that the Veteran was specifically assigned to IUWG-1 West Pac Det, Unit 2 in Cam Ranh Bay from November 1967 until October 1968.  

Historical treatises, provided by the Veteran, substantiate that attacks upon US military bases, specifically Cam Ranh Bay, were occurring in and around January 1968.  See ANDREW WIEST, ESSENTIAL HISTORIES: WAR AND CONFLICT IN MODERN TIMES, THE VIETNAM WAR 44-45 (2002).  Moreover, records obtain by the RO through the Defense Personnel Records Information Retrieval System (DPRIS) appear to corroborate the Veteran's reported stressors.  DPRIS confirmed that the Veteran's IUW Unit 2 was present in Cam Ranh Bay in 1968.  DPRIS records also indicate that during the time period between March 1968 and July 1968, Cam Ranh Bay Air Base received standoff attacks consisting of 27 rounds.  Furthermore, harbor patrol boats linked to the Veteran's unit were engaged to assist with the capture of hostile enemies who were armed with mines and attempting to swim up Cam Ranh Bay.  Importantly, the record notes that the body of one of the swimmers was found floating many days later in the vicinity of the Cam Ranh Village.  

With regard to placing the Veteran, in the area of the base, at the exact time of the mortar attacks, the Board acknowledges that DPRIS response does not provide a definitive answer.  However, as noted above, the Veteran's record clearly establishes that he was in the Cam Ranh Bay area during the required time periods.  Therefore, as there is no evidence to the contrary, giving the Veteran the benefit-of-the-doubt, the Board finds the evidence of record is sufficient to corroborate his in-service stressor.  As his reported stressor involves fear of enemy activity, specifically mortar attacks, the Board finds the claimed stressor is consistent with the places, types, and circumstance of the Veteran's service in Vietnam. 

Similarly, although his contentions of viewing human remains floating in Cam Ranh Bay are not directly supported by his MOS, this stressor is consistent with the circumstances of his time in Vietnam as reflected by the evidence of record.  Specifically, based on the Veteran's location during the TET offensive it would not be outside of the realm of possibility that he would have been exposed to such images.  As a result of the aforementioned portions of the record, the Board finds that the Veteran in-service stressors are corroborated.

With that said, post-service treatment records present positive and negative opinions with respect to whether the Veteran has a diagnosis of PTSD that is related to his active service, to include the in-service stressors discussed herein.  

As to negative nexus opinions, the Veteran has been afforded four VA examinations in April 2011, February 2012, January 2013 and March 2015.  The April 2011 and February 2012 examinations have already been deemed inadequate for purposes of determining service connection, and thus will not be considered herein.  The remaining VA examinations in January 2013, and March 2015, provide very little in the way of persuasive evidence against the Veteran's claim of PTSD.  Specifically, both examiners failed to provide an opinion as to whether the Veteran either suffered from PTSD or whether the condition was related to his in-service stressors.  

The January 2013 examiner stated that an opinion could not be offered about any of the Veteran's diagnoses because of inconsistencies in his reporting during the examination precluded identification of a diagnosis or impairment.  The examiner noted that, although it appeared that the Veteran was experiencing a mental disorder, it would resort to mere speculation to identify the exact diagnoses given the noted inconsistencies.  Similarly, the March 2015 examiner expressed an inability to determine if the Veteran currently met the DSM-5 criteria for PTSD without speculation, because he was not cooperative during the exam.  Additionally, the examiner reported that the two tests administered to the Veteran during examination indicated that he was feigning or exaggerating symptoms.  Nonetheless, the examiner noted that the Veteran suffered from an array of PTSD symptoms.  The examiner concluded by stating that the fact that the Veteran was not diagnosed with PTSD was not tantamount to saying that the he did not have PTSD.  Rather it reflected that because he was uncooperative the examiner was unable to differentiate possible legitimate symptoms from feigned symptoms.  

The Board finds it important that neither examiner ruled out PTSD.  Rather both came to the conclusion that based upon the uncooperative nature of the Veteran during his examinations they were unable to illicit enough information to conclude whether his stressors had actually occurred.  

The positive evidence of record consists of a private psychologist's April 2013 opinion and October 2015 addendum.  See Dr. A.H., PH.D. opinions.  Dr. H. opined that the Veteran's diagnoses of Axis I PTSD and major depressive disorder were related to his Vietnam service, including his exposure to floating bodies in Cam Ranh Bay.  In his opinion, Dr. H. listed a variety of symptomology that led him to the prescribed diagnoses, including but not limited to: the Veteran suffering from nightmares, anxiety, constant anger, and avoidant thoughts regarding his experiences in Vietnam.  In correlating his symptomology to his diagnosis, Dr. H. opined that the Veteran's reported symptoms of anxiety were due to his PTSD and his depressive symptoms were due to major depressive disorder which was caused by his in-service experiences.  Dr. H. also noted that the Veteran's symptoms cause him severe distress, as well as, functional and social impairment.  In his rationale, Dr. H noted review of lay statements, VA examinations, in- service records and VA treatment medical records.  

Additionally, Dr. H, specifically addressed the March 2015 VA examiner's determination that the Veteran's responses seemed to be exaggerated or feigned.  Dr. H found that his responses more closely reflected a random answer pattern that was predicated upon the Veteran being in a rage due to his feelings that the VA examiner was rude, impatient and unprofessional.  Additionally, with regard to the validity of the Veteran's statements on private examination, Dr. H. reported that he was given multiple validity tests that were all reflective of honest and valid responses.  Finally, Dr. H found the VA examinations inadequate, because they did not identify which tests where used to diagnosis the Veteran's PTSD or numerically indicate his scores.

The evidence of record appears to be in equipoise as to whether the Veteran has a diagnosis of PTSD.  The benefit of the doubt doctrine applies.  The requirement for a diagnosis of PTSD is thereby met.  The opinion from Dr. H also provides a sufficient nexus opinion relating the PTSD diagnosis to an in-service stressor. 

In closing, the Board notes that the Veteran originally filed a claim of entitlement to service connection specifically for PTSD, and such claim was characterized by VA as potentially encompassing other psychiatric diagnosis.  As evidence by the record the Veteran's additional diagnoses of depressive disorder, and adjustment disorder with mixed anxiety and depressive mood has repeatedly been associated with his diagnoses of PTSD and Vietnam experiences.  In this regard, the Board further notes that it considers the Veteran's original psychiatric disability claim to has been fully granted through the above grant of entitlement to service connection for PTSD.

Given the aforementioned, the Board finds that the evidence is at least in equipoise as to the matter of whether the Veteran has that is related to his military service.  The benefit-of-the-doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, and resolving all doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.304.

ORDER

Entitlement to service connection for PTSD is granted.


REMAND

In an October 2015 notice of disagreement (NOD), the Veteran disagreed with the April 2015 rating decision that denied entitlement to a TDIU.   No Statement of the Case (SOC) has been issued addressing this claim.  Because a timely NOD was filed, the RO must now provide the Veteran with a SOC on the issue of entitlement to a TDIU.  See Manlincon v. West, 12 Vet. App. 238   (1999) (vacating a Board decision and remanding a matter where VA failed to issue a Statement of the Case after the appellant filed a timely Notice of Disagreement).



 Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his attorney with a Statement of the Case that pertains to the issue of entitlement to a TDIU.  Veteran should be appropriately notified of the time limits to perfect his appeal of these issues.  The issue should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal following issuance to him of a Statement of the Case. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999).

 This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


